IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HAROLD HAMMOND,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0897

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 27, 2017.

An appeal from the Circuit Court for Duval County.
Bruce Anderson, Judge.

Andy Thomas, Public Defender, and Megan Lynne Long, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Quentin Humphrey, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Harold Hammond appeals his convictions for second-degree murder,

tampering with evidence (clothing and a firearm), possession of a firearm by a

convicted felon, and battery. He raises a single issue: whether the trial court should
have severed his battery count from his other charges, pursuant to Florida Rule of

Criminal Procedure 3.152(a)(2)(A). We review the trial court’s decision for an abuse

of discretion. Russ v. State, 832 So. 2d 901, 908 (Fla. 1st DCA 2002).

      While the exact timeline of events was disputed throughout Hammond’s

prosecution, Hammond admitted both before and during trial that, at some point

during the evening hours of February 21st and morning hours of February 22nd,

2009, he not only shot and killed his neighbor, Kenneth Solada, but also battered his

live-in girlfriend’s son, Timothy Mossman. Hammond claimed self-defense as to

both, but the jury convicted him on all counts.

      On appeal, Hammond argues that his battering Mossman arose from an

encounter wholly unrelated to his shooting Solada. He explains the crimes had

different victims and took place at different times and places. And, he argues, they

had different causes—namely, that he fought with Mossman because of a strained

living situation and shot Solada because Solada threatened him with a gun.

Hammond claims the charges therefore could not have been joined and that the

joinder denied him a fair trial. See Hart v. State, 70 So. 3d 615 (Fla. 1st DCA 2011)

(holding that joinder can deprive a defendant of a fair trial when evidence of one

crime is improperly used to bolster proof of the other). The State counters by arguing

that the murder and battery were connected by temporal proximity, physical

proximity, and a common motive (Hammond’s desire to obtain and use drugs),

                                          2
thereby constituting a single criminal episode and making their consolidation proper.

See Fletcher v. State, 168 So. 3d 186 (Fla. 2015) (affirming the denial of the

defendant’s motion to sever when his criminal acts shared temporal proximity,

physical proximity, and a common motive). We find the State’s argument more

persuasive.

      The record included evidence that Hammond beat Mossman because

Mossman’s mother refused to give Hammond money for drugs, and that Hammond

murdered Solada because Solada refused to share a bottle of Xanax pills. While

Hammond contested these claims throughout his trial (and on appeal), we cannot

conclude that the trial court abused its discretion in denying Hammond’s motion to

sever. Given the facts presented, a reasonable judge could conclude that the crimes

were “temporally [and] geographically associated” and “linked in some significant

way.” Fletcher, 168 So. 3d at 202; see also Trease v. State, 768 So. 2d 1050, 1053

n.2 (Fla. 2000) (“[D]iscretion is abused only where no reasonable [person] would

take the view adopted by the trial court.”) (alteration in original) (quoting Huff v.

State, 569 So. 2d 1247, 1249 (Fla. 1990)). In fact, a reasonable judge could find that

the crimes were separated by only a few hours and a few yards. Moreover, a

reasonable judge could conclude that severance was not “necessary to achieve a fair

determination of guilt or innocence,” when the evidence suggested both crimes were




                                          3
relevant to understanding the motive behind Hammond’s entire criminal episode.

Fletcher, 168 So. 3d at 203.

      AFFIRMED.

B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.




                                      4